Citation Nr: 0827744	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel











INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.  The veteran also served in the U.S. Army 
Reserve (USAR) from 1984 to 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran does not have bilateral hearing impairment has 
defined by VA regulations.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from bilateral hearing 
loss due to being subject to artillery fire while in active 
service.  The veteran was assigned to a field artillery 
battery while serving in the U.S. Marine Corp.  This military 
occupational specialty (MOS) is confirmed in the DD 214 and 
the service records.  The veteran also contends that he 
suffered additional hearing loss in 1994 during reserve duty 
from firing an M-16 rifle.  This contention is disclosed in 
the April 2006 Veteran's Application for Compensation and/or 
Pension (VA-Form 21-256).  

The Board acknowledges the claims file does not contain 
treatment records from his service in the USAR.  The RO 
notified the veteran in June 2006 and August 2006 to obtain 
treatment records from the Meadow Brook Hearing and Speech 
Center in Fort Worth, Texas.  The RO sought to obtain records 
from January 1994 to January 1996.  Records from this 
facility have not been received.  The veteran, also, stated 
in the April 2006 VA Form 21-256 that he sought treatment 
from a private physician due to acoustic trauma from firing 
an M-16 rifle.  No such records are included in the claims 
file.  It is unclear if the physician who treated the veteran 
in 1994 was a member of the Meadow Brook Hearing and Speech 
Center medical staff.  Despite the absence of such evidence, 
the claims file already contains the service treatment 
records (STRs) and two audiology examinations, VA and 
private.  The Board finds that the claim can be reviewed 
based on the available evidence.  In view of the fact that 
the appeal is being denied on the basis that the veteran does 
not currently suffer from hearing impairment within the 
meaning of VA regulations, the veteran will not be prejudiced 
based on the absence of records from the Meadow Brook Hearing 
and Speech Center that were created between 1994 and 1996.   

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In order to establish direct service connection, three 
elements must be satisfied.  
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In addition to meeting the requirements for service 
connection, the hearing loss must be of sufficient severity 
to be considered a disability under VA regulations.  
Specifically, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  

This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may still 
be established by evidence demonstrating that the disease was 
in fact incurred or aggravated by service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

At the outset, the Board finds that presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309, for bilateral 
hearing loss, is not applicable because the evidence of 
record does not contain documents which show the veteran was 
diagnosed with bilateral hearing loss one year after service.  

The relevant evidence which is of importance to the Board for 
this claim consists of the STRs, a July 2006 private 
audiology examination, and an October 2006 VA audiology 
examination.

The service treatment records (STRs) disclose that the 
veteran sought treatment for claimed acoustic trauma 
throughout service in the U.S. Marine Corp.  The STRs 
disclosed the following periods from when the veteran sought 
treatment: November 1979, January 1980, and June 1981.  The 
STRs contain a medical record from March 1978 disclosing the 
issuance of earplugs to the veteran.  A November 1979 medical 
record contains instructions to the veteran to wear extra ear 
protection.  The veteran received frequent medical treatment 
for his ears throughout November 1979.  The November 1979 
audiogram results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
25
35
LEFT
35
35
25
20
30

The STRs also contain disclosures of wax build up in the 
veteran's ear and having his ears irrigated.  

Audiograms were conducted in the following periods: December 
1978, November 1979, August 1980, and August 1981.  The RO, 
however, noted in the March 2007 Statement of the Case (SOC) 
that audiogram findings from service fluctuated within the 
normal range.  Indeed, entries in the medical record from 
January 1980 indicate the veteran's hearing would return to 
"within normal limits."  In fact, the August 1981 
Separation Examination discloses a normal range of hearing.  
The examination results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
15
LEFT
10
5
10
20
25

The Board also notes that the August 1981 separation 
examination discloses a normal rating for the ear and drums.  

As the STRs do not disclose evidence of bilateral hearing 
loss, especially upon separation from service, the Board will 
examine the July 2006 and October 2006 audiology examinations 
to determine the existence and or extent of the veteran's 
claimed bilateral hearing loss.  

In regards to direct service connection, the veteran has 
submitted a July 2006 audiology examination report from a 
private clinician.  The examination findings disclose that 
the veteran suffers from hearing loss caused by noise trauma.  
The private clinician stated the following:

	Otoscopic screening revealed normal landmarks 
bilaterally.  Pure 
        tone testing revealed a mild sloping to moderate 
sensorineural 
        loss with a noise notch at 6000 Hz in both ears.  
Ipsilateral acoustic 
        reflexes were present bilaterally.  Impedance audiometry 
reveals 
        normal middle ear pressure and normal tympanic membrane 
mobility
        bilaterally.  Otoacoustic emissions testing show 
abnormal cochlear 
        function in both ears, which agree with the audiogram.  
This 
        audiological pattern is consistent with a hearing loss 
caused by noise 
        trauma.
        
The audiogram results associated with this examination were 
not translated into specific puretone thresholds, nor was a 
Maryland CNC word discrimination test administered, as 
required by 38 C.F.R. § 3.385.  Therefore, the Board finds 
that the July 2006 private audiology examination is not 
probative with respect to the question of whether the veteran 
suffers from hearing loss within the meaning of VA 
regulations.   

The veteran also underwent a VA audiology examination in 
October 2006.  The October 2006 VA audiology examination 
results, in puretone thresholds, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
30
LEFT
10
20
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The pure tone average hearing loss for the right ear is 20 
hertz and the pure tone hearing loss average is 20 hertz for 
the left ear.  

Regarding the VA examiner's October 2006 report, the VA 
examiner noted that the veteran's case file was reviewed 
prior to the examination which would include the July 2006 
private audiology examination.  The VA examiner noted the 
veteran's "hearing fluctuated over the years from within 
normal limits to a mild hearing loss during annual audio 
evaluations."  The VA examiner also noted that hearing was 
within normal limits upon separation from service.  The VA 
examiner provided the following diagnosis: "hearing is 
essentially within normal limits, bilaterally."  

The Board acknowledges the veteran likely endured various 
degrees of acoustic trauma while assigned to an artillery 
unit.  However, the evidence, as shown through the August 
1981 separation examination and the VA and private audiology 
examinations, indicates that the veteran's hearing is within 
normal limits or that any degree of hearing loss experienced 
by the veteran does not meet the threshold for hearing loss 
recognized under VA regulations, as specified by 38 C.F.R. 
§ 3.385.  

In conclusion, the preponderance of the evidence of record is 
against a finding that the veteran's claimed hearing loss is 
attributed to service.  In fact, the Board finds that the 
veteran does not have a current diagnosis of hearing loss in 
accordance with 38 C.F.R. § 3.385 based on a VA audiology 
examination.  When the preponderance of the evidence is 
against a claim, it must be denied.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine in 
adjudicating the claim for service connection.  However, as 
the preponderance of the evidence weighs against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter June 2006, the veteran was notified of the evidence 
not of record that was necessary to substantiate his claim.  
He was told what information that he needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  He was, in essence, told to submit all relevant 
evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA and private 
medical treatment records have been obtained.  He has been 
provided a VA audiology examination.  Other than the requests 
made to acquire records from January 1994 to January 1996, 
there is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


